IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                   May 28, 2015 Session1

    THE TENNESSEAN ET AL. v. METROPOLITAN GOVERNMENT OF
           NASHVILLE AND DAVIDSON COUNTY ET AL.

           Appeal by Permission from the Court of Appeals, Middle Section
                       Chancery Court for Davidson County
                   No. 14156IV     Russell T. Perkins, Chancellor

                             _____________________________

                 No. M2014-00524-SC-R11-CV - Filed March 17, 2016
                         _____________________________

The issue in this case is whether a coalition of media groups and a citizens organization,
relying on the Tennessee Public Records Act, have the right to inspect a police
department‘s criminal investigative file while the criminal cases arising out of the
investigation are ongoing. Four Vanderbilt University football players were indicted for
aggravated rape and other criminal charges arising out of the alleged rape of a university
student in a campus dormitory. Following the indictments, the Petitioners, a group of
media organizations and a citizens group, made a Public Records Act request to inspect
the police department‘s files regarding its investigation of the alleged criminal conduct by
the football players. The request was denied. We hold that the Public Records Act
allows access to government records, but there are numerous statutory exceptions,
including a state law exception in Tennessee Code Annotated section 10-7-503(a)(2), that
shield some records from disclosure. Rule 16 of the Tennessee Rules of Criminal
Procedure falls within the state law exception. Rule 16 provides for the release of certain
information to the defendant in a criminal case, but does not authorize the release of any
information to a nonparty to the case. Therefore, during the pendency of the criminal
case and any collateral challenges to any conviction, Rule 16 governs the disclosure of
information and only the defendant has the right to receive certain information. We hold
that, based on Rule 16, the Petitioners have no right to the requested information during
the pendency of the criminal cases and any collateral challenges. Jane Doe, the victim of
the alleged criminal acts, intervened in this action to prevent disclosure of the
investigative file, and particularly photographs and video images of the alleged assault.
Based on our ruling today, these records are protected from disclosure until the
conclusion of the criminal cases and all collateral challenges. At the conclusion of the
       1
           Oral argument was heard on the campus of Lipscomb University in Nashville, Tennessee, as
part of the American Legion Auxiliary‘s Volunteer Girls State S.C.A.L.E.S. (Supreme Court Advancing
Legal Education) project.
criminal cases and following any guilty plea or conviction and sentencing, Tennessee
Code Annotated section 10-7-504(q)(1) applies to block the release of Ms. Doe‘s
personal information and any photographic or video depiction of her. This requires no
action on the part of Ms. Doe and no further court proceedings.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                                    Affirmed

SHARON G. LEE, C.J., delivered the opinion of the Court, in which CORNELIA A. CLARK,
JEFFREY S. BIVINS, and HOLLY KIRBY, JJ., joined. HOLLY KIRBY, J., filed a separate
concurring opinion. GARY R. WADE, J., filed a dissenting opinion.

Robb S. Harvey and Lauran M. Sturm, Nashville, Tennessee, for the appellants, The
Tennessean, Associated Press, Chattanooga Times Free Press, Knoxville News Sentinel,
Tennessee Associated Press Broadcasters, Tennessee Coalition for Open Government,
Inc., The Commercial Appeal, WBIR-TV Channel Ten, WSMV-TV Channel Four,
WTVF-TV, News Channel 5 Network, LLC, and WZTV Fox 17.

Saul Solomon, James L. Charles, Lora Barkenbus Fox, R. Alex Dickerson, Jennifer
Cavanaugh, and Jennifer Bonilla Moreno, Nashville, Tennessee, for the appellee,
Metropolitan Government of Nashville and Davidson County.

Edward M. Yarbrough and          J.   Alex   Little,   Nashville,   Tennessee,   for   the
intervenor/appellee, Jane Doe.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; and Janet M. Kleinfelter, Deputy Attorney General, for the
intervenors/appellees, District Attorney General Glenn R. Funk and the State of
Tennessee.

Richard L. Hollow, Knoxville, Tennessee, for the Amicus Curiae, Tennessee Press
Association.

Douglas R. Pierce, Nashville, Tennessee, for the Amici Curiae, The Reporters Committee
for Freedom of the Press, Tennessee Association of Broadcasters, Thomas Jefferson
Center for the Protection of Free Expression, and The University of Virginia School of
Law First Amendment Clinic.

Devin P. Lyon, Knoxville, Tennessee, for the Amici Curiae, Tennessee Municipal
Attorneys Association and International Municipal Lawyers Association.

Edmund S. Sauer, Kristi W. Arth, Connor M. Blair, and Jessica Jernigan-Johnson,
Nashville, Tennessee, for the Amici Curiae, National Sexual Violence Resource Center,

                                         -2-
The Tennessee Coalition to End Domestic and Sexual Violence, The National Crime
Victim Law Institute, and the Sexual Assault Center.

Daniel A. Horwitz, Nashville, Tennessee, for the Amicus Curiae, Domestic and Sexual
Violence Prevention Advocates.

                                        OPINION

                        I. Factual and Procedural Background

       Beginning in late June of 2013, the Metropolitan Government of Nashville and
Davidson County Police Department (―Metro‖ or ―Metro Police‖) investigated the rape
of a university student that allegedly occurred in a Vanderbilt University dormitory
during the early morning hours of June 23, 2013. In August of 2013, the Davidson
County Grand Jury indicted Brandon Banks, Cory Batey, Jaborian McKenzie, and
Brandon Vandenburg—all members of the Vanderbilt University football team—with
five counts each of aggravated rape and two counts of aggravated sexual battery.
Vandenburg was also charged with unlawful photography and tampering with evidence.
The four men pleaded not guilty. In August of 2013, another Vanderbilt University
football player, Chris Boyd, pleaded guilty to a related charge of accessory after the fact.
On October 2, 2013, the Criminal Court for Davidson County issued an agreed protective
order, providing that all photographs and videos provided in discovery by the State would
be disseminated only to counsel for the defendants.

       On October 17, 2013, Brian Haas, a reporter for Nashville newspaper The
Tennessean, made a public records request to the Metro Police, asking to inspect any
records regarding the alleged rape on the Vanderbilt University campus in which
Vandenburg, Banks, Batey, McKenzie, and Boyd were charged. The request specifically
included any text messages received or sent and videos provided and/or prepared by any
third party sources. On October 23, 2013, Metro denied the request, contending that the
records sought were part of an open criminal investigation or pending prosecution
pertaining to the rape cases and, therefore, were exempt from public disclosure under
Tennessee Rule of Criminal Procedure 16(a)(2). The Tennessean later clarified its
request to state that it had no intention of publishing before trial the alleged victim‘s
name without her permission and was not requesting any photographs or videos taken by
any of the defendants during the alleged assault. Meanwhile, the Associated Press, the
Chattanooga Times Free Press, the Knoxville News Sentinel, the Tennessee Associated
Press Broadcasters, The Commercial Appeal, WBIR-TV Channel Ten, WSMV-TV
Channel Four, WTVF-TV, News Channel 5 Network, LLC, WZTV Fox 17, and the
Tennessee Coalition for Open Government, Inc. joined The Tennessean in its request for
the records.



                                            -3-
       On February 5, 2014, The Tennessean, the other requesting news organizations,
and the Tennessee Coalition for Open Government, Inc. (―the Petitioners‖) filed a
petition against Metro in the Chancery Court for Davidson County seeking access to the
requested records under the Tennessee Public Records Act, Tennessee Code Annotated
sections 10-7-501 through 10-7-516 (2014). The Chancery Court granted the motions to
intervene filed by the victim of the alleged rape, identified as ―Jane Doe,‖ and the
Tennessee Attorney General, on behalf of both the State and the District Attorney
General for Davidson County (collectively, the ―State‖).

       The State and Metro argued that all of the requested records were exempt from
disclosure under Rule 16(a)(2); that many of the records were covered by the Criminal
Court‘s October 2, 2013 protective order; and that disclosure of the records would
adversely affect the Criminal Court‘s ability to ensure a fair trial. In addition, Metro
challenged the jurisdiction of the Chancery Court, contending that exclusive jurisdiction
rested with the Criminal Court. Ms. Doe argued that public disclosure of the records
would contravene her rights guaranteed by article I, section 35 of the Tennessee
Constitution2 and by the Victims‘ Bill of Rights, Tennessee Code Annotated sections 40-
38-101 through 40-38-117 (2014).3

        By an order entered on March 12, 2014, the Chancery Court reaffirmed its
previous ruling that it had jurisdiction to decide the case. After an in camera inspection
of the requested records, the Chancery Court categorized the requested records:

        1. Building surveillance tapes, with the victim‘s image redacted, from three
        locations on the Vanderbilt University campus, including the dormitory
        where the alleged rapes occurred;

        2. Videos and photographs, except for photographs or videotapes of the
        alleged rapes or any photos or videotapes of the victim;

        2
            In 1998, the Tennessee Constitution was amended to guarantee that victims of crime have the
right to confer with the prosecution; the right to be free from intimidation, harassment, and abuse
throughout the criminal justice system; the right to be present at all proceedings where the defendant has
the right to be present; the right to be heard, when relevant, at all critical stages of the criminal justice
process as defined by the General Assembly; the right to be informed of all proceedings, and of the
release, transfer, or escape of the accused or convicted person; the right to a speedy trial or disposition
and a prompt and final conclusion of the case after the conviction or sentence; the right to restitution from
the offender; and the right to be informed of each of the rights established for victims. See Tenn. Const.
art. I, § 35.
        3
          The Victims‘ Bill of Rights, Tennessee Code Annotated section 40-38-102, provides that the
rights of victims of crimes include the right to be treated with dignity and compassion; have protection
and support with prompt action in the case of intimidation or retaliation from the defendant and the
defendant‘s agents or friends; and collect court-ordered restitution in the same manner as a civil
judgment, as authorized pursuant to Tennessee Code Annotated sections 37-1-131(b)(2) or 40-35-304(h).

                                                    -4-
      3. Text messages and e-mails received from third parties by Metro Police in
      the course of its investigation;

      4. Written statements of the defendants and witnesses provided by
      Vanderbilt University to Metro Police;

      5. Vanderbilt University access card information;

      6. Reports and e-mails provided by Vanderbilt University to Metro Police;

      7. Forensic tests performed on telephones and computers by Metro Police;

      8. Tennessee Bureau of Investigation DNA reports;

      9. Forensic reports prepared by private laboratories hired by Metro Police;
      and

      10. These items made or collected by Metro Police:

               a) police reports and supplements;
               b) search warrants;
               c) crime scene photographs;
               d) Pano-scan data relating to Vanderbilt University premises;[4]
               e) background checks and other personal information regarding the
               victim, defendants, and witnesses;
               f) cell phone information obtained through several search warrants;
               g) photographic images and text messages recovered from the cell
               phones of the five individuals charged with criminal offenses, except
               any photographs or video depicting the victim or the alleged sexual
               assault;
               h) statements of the victim, defendants, and witnesses; and
               i) video recovered from a student witness‘s computer, except any
               photographs or videotapes depicting the victim or the alleged sexual
               assault.

       Following a hearing, the Chancery Court ruled that records not developed
internally and not constituting statements or other documents reflecting the reconstructive
and investigative efforts of Metro Police, but submitted to Metro Police, were public
records and not protected from disclosure by Rule 16(a)(2). The Chancery Court allowed
the Petitioners to inspect the text messages sent by third parties to Metro Police, except
for any photographic or videographic images of the victim, her name, or any identifying

      4
          ―Pano-scan‖ is a type of panoramic photographic surveillance.

                                                 -5-
information; the Vanderbilt University access card information; the Pano-scan data
relating to Vanderbilt University premises; and e-mails recovered from potential
witnesses and the criminal defendants not addressed to officials related to Metro Police or
the District Attorney General‘s Office. The Chancery Court declined to allow all other
records to be disclosed based on Rule 16(a)(2). The Chancery Court deferred to the
Criminal Court as to the application of the October 2, 2013 agreed protective order, the
protection of the constitutional rights of the defendants in the criminal case, and the
protection of the privacy and dignity of Ms. Doe under the Victims‘ Bill of Rights. The
trial court stayed its order allowing disclosure pending appeal.

       In a divided opinion, the Court of Appeals reversed, holding that all of the
requested materials were relevant to a pending or contemplated criminal action and were
therefore exempt from public disclosure under Rule 16(a)(2). Tennessean v. Metro.
Gov’t of Nashville & Davidson Cnty., No. M2014-00524-COA-R3-CV, 2014 WL
4923162, at *4 (Tenn. Ct. App. Sept. 30, 2014). We granted the Petitioners‘ application
for permission to appeal.

       While this appeal has been pending, the criminal prosecutions of the Vanderbilt
University football players have proceeded. On June 24, 2014, the Criminal Court issued
an order placing the following information under seal: (1) personal identifying
information of the victim, including her name, contact details, and photographs; (2) the
medical records of all witnesses, including the victim; and (3) other confidential records,
such as records pertaining to any witness‘s education, finances, or employment. On July
7, 2014, the Criminal Court entered a protective order directing that all future filings be
sealed pending court review for a determination of release. On January 27, 2015, a jury
convicted Batey and Vandenburg on all charges. The next day, the Criminal Court
entered a protective order placing under seal all evidence introduced at trial. Upon
motion by the State, these protective orders were made a part of the record in this appeal
as post-judgment facts. See Tenn. R. App. P. 14(b). On June 23, 2015, the Criminal
Court granted a new trial to Batey and Vandenburg based on a finding of juror
misconduct.5

                                             II. Analysis

       Because there are no factual disputes, the outcome of this case depends on our
interpretation of the Tennessee Public Records Act and Tennessee Rule of Criminal
Procedure 16 and the application of these laws to the facts of this case. The issues before
us are questions of law which we review de novo without affording a presumption of

        5
          Information pertaining to the conviction and grant of a new trial is not included in the appellate
record; however, this Court may take judicial notice of the records of the courts of this state. See 29 Am.
Jur. 2d Evidence § 150 (2015); see also Tenn. R. Evid. 201; State v. Lawson, 291 S.W.3d 864, 868-69
(Tenn. 2009).

                                                   -6-
correctness to the trial court‘s decision. State v. Hatcher, 310 S.W.3d 788, 799 (Tenn.
2010) (citing State v. Ferrante, 269 S.W.3d 908, 911 (Tenn. 2008)); Memphis Publ’g Co.
v. Cherokee Children & Family Servs., Inc., 87 S.W.3d 67, 74 (Tenn. 2002) (citing
Gleaves v. Checker Cab Transit Corp., 15 S.W.3d 799, 802–03 (Tenn. 2000); Ridings v.
Ralph M. Parsons Co., 914 S.W.2d 79, 80 (Tenn. 1996)). When interpreting statutes, we
must determine and give effect to the Legislature‘s intent in adopting the statute without
adding or taking away from its intended meaning or application. Perrin v. Gaylord
Entm’t Co., 120 S.W.3d 823, 826 (Tenn. 2003) (citing Parks v. Tenn. Mun. League Risk
Mgmt. Pool, 974 S.W.2d 677, 679 (Tenn. 1998)).

                             A. Subject Matter Jurisdiction

        First, we must decide whether the Chancery Court had subject matter jurisdiction
to decide the case. See In re Estate of Trigg, 368 S.W.3d 483, 489 (Tenn. 2012)
(―[I]ssues regarding a court‘s subject matter jurisdiction should be considered as a
threshold inquiry . . . and should be resolved at the earliest possible opportunity.‖
(internal citation omitted)). Metro contends that the Chancery Court cannot exercise
jurisdiction in this case because by the time this public records case was filed in
Chancery Court, the Criminal Court was already exercising its jurisdiction and ruling on
Rule 16 discovery issues. The Petitioners respond that the Chancery Court properly
exercised subject matter jurisdiction.

       Subject matter jurisdiction is conferred on a court by statute or by the state or
federal constitution. Id. (citing Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004);
Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996); Walker v.
White, 89 S.W.3d 573, 577 (Tenn. Ct. App. 2002)). The subject matter jurisdiction of a
court ―refers to a court‘s authority to adjudicate a particular case or controversy and
‗depends on the nature of the cause of action and the relief sought.‘‖ In re Baby, 447
S.W.3d 807, 837 (Tenn. 2014) (quoting Chapman v. DaVita, Inc., 380 S.W.3d 710, 712
(Tenn. 2012)). The Petitioners, as the parties who filed this action, must prove that the
Chancery Court has jurisdiction to adjudicate the claim. Redwing v. Catholic Bishop for
the Diocese of Memphis, 363 S.W.3d 436, 445 (Tenn. 2012).

        The following language of the Public Records Act confers jurisdiction on the
Chancery Court: ―[A petition for judicial review of a public records request] shall be
filed in the chancery court or circuit court for the county in which the county or
municipal records sought are situated, or in any other court of that county having equity
jurisdiction.‖ Tenn. Code Ann. § 10-7-505(b) (emphasis added).

       The plain language of this statute confers jurisdiction on the Chancery Court to
adjudicate requests under the Public Records Act and does not condition its jurisdiction
on whether a criminal court may also consider issues regarding the requested records.
Moreover, the Public Records Act does not limit a criminal court‘s authority under Rule

                                           -7-
16(d) to issue protective orders or use other means to protect the rights of a defendant to a
fair trial. A citizens or media organization may still intervene in a criminal action to
challenge the terms of a protective order blocking access to court records or proceedings.
See Knoxville News-Sentinel v. Huskey, 982 S.W.2d 359, 362 (Tenn. Crim. App. 1998).
Metro cites several cases in support of its position, but we find none of these cases to be
on point or helpful to Metro‘s position. We conclude that the Chancery Court properly
exercised jurisdiction in this matter.

                                       B. Public Records Act

       For more than a century, Tennessee courts have recognized the public‘s right to
inspect governmental records. See, e.g., State ex rel. Wellford v. Williams, 75 S.W. 948,
959 (Tenn. 1903) (holding that Memphis residents concerned about the city‘s financial
condition had the right to inspect the city‘s records). In 1957, the General Assembly
codified this right of public access by enacting the state‘s first public records statutes.
See Swift v. Campbell, 159 S.W.3d 565, 571 (Tenn. Ct. App. 2004) (citing Ballard v.
Herzke, 924 S.W.2d 652, 661 (Tenn. 1996)). The Public Records Act has been amended
over the years, but its intent has remained the same—to facilitate the public‘s access to
government records. Swift, 159 S.W.3d at 571 (citing Cherokee Children & Family
Servs., Inc., 87 S.W.3d at 74; Memphis Publ’g Co. v. City of Memphis, 871 S.W.2d 681,
687-88 (Tenn. 1994)); see also Cole v. Campbell, 968 S.W.2d 274, 275 (Tenn. 1998)
(noting that ―[t]his Court has upheld this legislative mandate on numerous occasions‖).
The Public Records Act has a noble and worthwhile purpose by providing a tool to hold
government officials and agencies accountable to the citizens of Tennessee through
oversight in government activities.

       Public records under the Act are defined broadly to include ―all documents,
papers, letters, maps, books, photographs, microfilms, electronic data processing files and
output, films, sound recordings or other material, regardless of physical form or
characteristics, made or received pursuant to law or ordinance or in connection with the
transaction of official business by any governmental agency.‖6

       To facilitate access to the records, the Public Records Act requires that ―all state,
county and municipal records shall, at all times during business hours . . . be open for
personal inspection by any citizen of this state, and those in charge of the records shall
not refuse such right of inspection to any citizen, unless otherwise provided by state
law.‖7

        6
          Tenn. Code Ann. § 10-7-503(a)(1)(A); see also Griffin v. City of Knoxville, 821 S.W.2d 921,
923 (Tenn. 1991) (characterizing the Public Records Act as ―an all[-]encompassing legislative attempt to
cover all printed matter created or received by government in its official capacity‖ (quoting Bd. of Educ.
v. Memphis Publ’g Co., 585 S.W.2d 629, 630 (Tenn. Ct. App. 1979))).
        7
            Tenn. Code Ann. § 10-7-503(a)(2)(A) (emphasis added).

                                                  -8-
        There is a presumption of openness for government records. Memphis Publ’g Co.,
871 S.W.2d at 684. Custodians of the records are directed to promptly provide for
inspection any public record not exempt from disclosure.8 The Public Records Act
directs the courts to broadly construe the Act ―so as to give the fullest possible access to
public records.‖9 The Act allows a person whose request for public records is denied to
file suit and seek judicial review of the governmental entity‘s denial.10 The governmental
entity must prove justification for nondisclosure by a preponderance of the evidence.11
The trial court has the discretion to award costs and attorney fees when the court
determines that the governmental entity that denied access to a public record knew that
the record was a public record and willfully refused to disclose it.12

       The Public Records Act, however, is not absolute, as there are numerous statutory
exceptions to disclosure.13 When the Act was adopted in 1957, only two categories of
records were excepted from disclosure—medical records of patients in state hospitals and
military records involving the security of the nation and state.14 However, over the years,
the General Assembly has added over forty categories of records specifically excepted
from the Act.15 The once all-encompassing Public Records Act is now more narrow.
Some exceptions specifically added to the Act include investigative records of the
Tennessee Bureau of Investigation; records of students at public educational institutions;
materials in the possession of the office of Attorney General and Reporter that relate to
any pending or contemplated legal or administrative matter; state agency records
containing opinions of real and personal property values intended to be acquired for a
public purpose until the finalization of the acquisition; proposals received under personal
service, professional service, and consultant service contract regulations until the
completion of evaluation of same by the state; sealed bids for the purchase of goods and
services, leases of real property, and individual purchase records until after the


       8
           Id. § 10-7-503(2)(B).
       9
           Id. § 10-7-505(d).
       10
            Tenn. Code Ann. § 10-7-505(b).
       11
            Id. § 10-7-505(c).
       12
          Id. § 10-7-505(g); see also Patterson v. Convention Ctr. Auth. of Metro. Gov’t of Nashville &
Davidson Cnty., 421 S.W.3d 597, 616 (Tenn. Ct. App. 2013); Allen v. Day, 213 S.W.3d 244, 262 (Tenn.
Ct. App. 2006) (citing Cherokee Children & Family Servs., Inc., 87 S.W.3d at 80).
       13
            Tenn. Code Ann. §§ 10-7-503(a)(2)(A), -503(d)-(e), -504.
       14
            Act of Mar. 18, 1957, ch. 285, 1957 Tenn. Pub. Acts 932.
       15
            Tenn. Code Ann. §§ 10-7-503(d)-(e), -504.


                                                   -9-
completion of their evaluation of the state; investigative records and reports of the
internal affairs division of the department of correction or of the department of children‘s
services; official health certificates collected and maintained by the state veterinarian;
records provided to or collected by the department of agriculture under the
implementation and operation of premise identification or animal tracking programs;
records of historical research value given or sold to public archival institutions, public
libraries, or libraries within the Tennessee Board of Regents or the University of
Tennessee, when the owner or donor of such records wishes to place restrictions on
access to the records; personal information in motor vehicle records; and all riot, escape,
and emergency transport plans of county jails and workhouses or prisons.16 In the
criminal arena, where a defendant has plead guilty to, or has been convicted of, and has
been sentenced for a sexual offense or violent sexual offense specified in Tennessee Code
Annotated section 40-39-202, the victim‘s name, identifying information and any
photographic or video depiction of the victim shall remain confidential unless waived by
the victim.17

       In addition, the Legislature provided for a general exception to the Public Records
Act, based on state law. Tennessee Code Annotated section 10-7-503(a)(2)(A) provides
that governmental records shall be open for inspection and that the right of inspection
shall not be denied ―unless otherwise provided by state law.‖ ―State law‖ includes
statutes, the Tennessee Constitution, the common law, rules of court, and administrative
rules and regulations. Swift, 159 S.W.3d at 571-72 (citing Tenn. Small Sch. Sys. v.
McWherter, 851 S.W.2d 139, 148 (Tenn. 1993); Frye v. Blue Ridge Neuroscience Ctr.,
P.C., 70 S.W.3d 710, 713 (Tenn. 2002); Emery v. S. Ry., 866 S.W.2d 557, 561 (Tenn. Ct.
App. 1993); Kogan v. Tenn. Bd. of Dentistry, No. M2003-00291-COA-R3-CV, 2003 WL
23093863, at *5-6 (Tenn. Ct. App. Dec. 30, 2003)). The Tennessee Rules of Criminal
Procedure, including Rule 16, are ―state law‖ and are encompassed within this exception.
Ballard, 924 S.W.2d at 662.

       Petitioners assert that Rule 16(a)(2) exempts from disclosure only materials that
were ―‗made by . . . law enforcement officers in connection with investigating or
prosecuting the case‘ or constitute ‗statements made by state witness or prospective state
witnesses.‘‖ According to the Petitioners, Rule 16(a)(2) does not protect records created
by third parties and then provided to or gathered by law enforcement officials, as these
records do not come within the work product exception. Petitioners argue that
interpreting Rule 16(a)(2) as a blanket exception to disclosure under the Public Records
Act for public records that are ―relevant to a pending or contemplated criminal action,‖ is
in effect, the adoption of a common law law enforcement privilege that this Court
rejected in Schneider v. City of Jackson. 226 S.W.3d 332, 348 (Tenn. 2007).

       16
            Id. § 10-7-504(a)(2)(A), (a)(4)(A), (a)(5)(A), (a)(6)-(8), (a)(9)(A)-(B), (a)(11)-(12), (a)(14).
       17
            Id. § 10-7-504(q).

                                                     - 10 -
       The State and Metro assert that none of the requested materials are subject to
disclosure under the Public Records Act because Rule 16(a)(2) functions as an exception
to disclosure for all public records that are ―relevant to a pending or contemplated
criminal action,‖ regardless of whether the requested materials were ―made by . . . law
enforcement officers in connection with investigating or prosecuting the case,‖ amount to
statements of ―state witnesses or prospective state witnesses‖ or were collected by law
enforcement officials from third parties. Metro further argues that Rule 16 limits the
disclosure of discovery materials in a criminal proceeding to the parties in the proceeding
and provides third parties no right to disclosure of discovery materials during an open
criminal proceeding.

                           C. Tennessee Rule of Criminal Procedure 16

      Since 1978, the Tennessee Rules of Criminal Procedure have governed the
procedure in all trial court criminal proceedings.18 Rule 16 provides for the disclosure of
information by the State or the defendant. Rule 16 does not provide for the release of any
information to anyone not a party to the criminal proceeding.

       Rule 16(a)(1) lists the materials that the State must disclose to a defendant who
requests discovery.19 These items generally include the defendant‘s oral statements; the

        18
           Before 1963, criminal defendants had no right to discovery because discovery did not exist at
common law, and Tennessee had no discovery procedures. State v. Dougherty, 483 S.W.2d 90, 92 (Tenn.
1972); Witham v. State, 232 S.W.2d 3, 4 (Tenn. 1950); Bass v. State, 231 S.W.2d 707, 712 (Tenn. 1950);
see generally 9 Tenn. Prac. Crim. Prac. & Procedure § 13:1. In 1963, a criminal defendant was afforded a
statutory right to see his own confession. Act of Feb. 27, 1963, ch. 96 §§ 1-2, 1963 Tenn. Pub. Acts 579,
repealed by Act of May 17, 1979, ch. 399 § 1, 1979 Tenn. Pub. Acts 1002. In 1968, another statute was
enacted affording a criminal defendant discovery of certain physical evidence held by the prosecution.
Act of Feb. 29, 1968, ch. 415 § 1, 1968 Tenn. Pub. Acts 29, repealed by Act of May 17, 1979, ch. 399
§ 1, 1979 Tenn. Pub. Acts 1002. The Tennessee Rules of Criminal Procedure became effective on July
13, 1978. See Tenn. R. Crim. P. 59, Advisory Comm‘n Comments. Tennessee Rule of Criminal
Procedure 1(a) provides that the rules apply to criminal proceedings in all courts of record.
        19
             Rule 16(a)(1) provides:

        (a) Disclosure of Evidence by the State.
                (1) Information Subject to Disclosure.
                         (A) Defendant‘s Oral Statement. Upon a defendant‘s request, the state
                         shall disclose to the defendant the substance of any of the defendant‘s
                         oral statements made before or after arrest in response to interrogation by
                         any person the defendant knew was a law-enforcement officer if the state
                         intends to offer the statement in evidence at the trial;
                         (B) Defendant‘s Written or Recorded Statement. Upon a defendant‘s
                         request, the state shall disclose to the defendant, and make available for
                         inspection, copying, or photographing, all of the following:
                                  (i) the defendant‘s relevant written or recorded statements, or
                                  copies thereof, if:

                                                  - 11 -
defendant‘s written or recorded statements; the defendant‘s prior criminal record; any
books, papers, documents, photographs, tangible objects, buildings, or places, if within
the state‘s possession, custody, or control that are material to preparing the defense, that
the state intends to use in its case-in-chief at trial, or if obtained from or belongs to the
defendant; and any reports of physical or mental examinations and scientific tests or
experiments if they are within the state‘s possession or control, the state intends to use
them in its case-in-chief at trial, or if material to preparing the defense.




                                      (I) the statement is within the state‘s possession,
                                      custody, or control; and
                                      (II) the district attorney general knows--or through due
                                      diligence could know--that the statement exists; and
                             (ii) the defendant‘s recorded grand jury testimony which relates
                             to the offense charged.
                     ....
                     (D) Codefendants. Upon a defendant‘s request, when the state decides to
                     place codefendants on trial jointly, the state shall promptly furnish each
                     defendant who has moved for discovery under this subdivision with all
                     information discoverable under Rule 16(a)(1)(A), (B), and (C) as to each
                     codefendant.
                     (E) Defendant‘s Prior Record. Upon a defendant‘s request, the state
                     shall furnish the defendant with a copy of the defendant‘s prior criminal
                     record, if any, that is within the state‘s possession, custody, or control if
                     the district attorney general knows--or through due diligence could
                     know--that the record exists.
                     (F) Documents and Objects. Upon a defendant‘s request, the state shall
                     permit the defendant to inspect and copy or photograph books, papers,
                     documents, photographs, tangible objects, buildings, or places, or copies
                     or portions thereof, if the item is within the state‘s possession, custody,
                     or control and:
                              (i) the item is material to preparing the defense;
                              (ii) the government intends to use the item in its case-in-chief at
                              trial; or
                              (iii) the item was obtained from or belongs to the defendant.
                     (G) Reports of Examinations and Tests. Upon a defendant‘s request, the
                     state shall permit the defendant to inspect and copy or photograph the
                     results or reports of physical or mental examinations, and of scientific
                     tests or experiments if:
                              (i) the item is within the state‘s possession, custody, or control;
                              (ii) the district attorney general knows--or through due diligence
                              could know--that the item exists; and
                              (iii) the item is material to preparing the defense or the state
                              intends to use the item in its case-in-chief at trial.



                                               - 12 -
       Rule 16(a)(2) provides that these materials are not subject to disclosure:

       Except as provided in paragraphs (A), (B), (E), and (G) of subdivision
       (a)(1), this rule does not authorize the discovery or inspection of reports,
       memoranda, or other internal state documents made by the district attorney
       general or other state agents or law enforcement officers in connection with
       investigating or prosecuting the case. Nor does this rule authorize
       discovery of statements made by state witnesses or prospective state
       witnesses.

Tenn. R. Crim. P. 16(a)(2).

       Rule 16(b) specifies the information that the defendant must disclose to the State.20
It generally includes documents, items, and reports of examinations and tests within the
defendant‘s possession or control that the defendant plans to introduce at trial.


       20
            Rule 16(b) provides:

       (b) Disclosure of Evidence by the Defendant.
               (1) Information Subject to Disclosure.
                        (A) Documents and Tangible Objects. If a defendant requests disclosure
                        under subdivision (a)(1)(F) or (G) of this rule and the state complies,
                        then the defendant shall permit the state, on request, to inspect and copy
                        or photograph books, papers, documents, photographs, tangible objects,
                        or copies or portions of these items if:
                                (i) the item is within the defendant‘s possession, custody, or
                                control; and
                                (ii) the defendant intends to introduce the item as evidence in the
                                defendant‘s case-in-chief at trial.
                        (B) Reports of Examinations and Tests. If the defendant requests
                        disclosure under subdivision (a)(1)(F) or (G) of this rule and the state
                        complies, the defendant shall permit the state, on request, to inspect and
                        copy or photograph any results or reports of physical or mental
                        examinations and of scientific tests or experiments made in connection
                        with the particular case, or copies thereof, if:
                                (i) the item is within the defendant‘s possession, custody, or
                                control; and
                                (ii) the defendant intends to introduce the item as evidence in the
                                defendant‘s case-in-chief at trial; or
                                (iii) the defendant intends to call as a witness at trial the person
                                who prepared the report, and the results or reports relate to the
                                witness‘s testimony.
               (2) Information Not Subject to Disclosure. Except as to scientific or medical
               reports, this subdivision does not authorize the discovery or inspection of:
                        (A) reports, memoranda, or other internal defense documents made by
                        the defendant or the defendant‘s attorneys or agents in connection with
                        the investigation or defense of the case; or

                                                  - 13 -
       Prior decisions interpreting Rule 16 and the Public Records Act have focused
either on records not subject to disclosure to a defendant or the defendant‘s attorneys or
the temporal scope of this provision as it relates to disclosure to nonparties.

       In Memphis Publishing Co. v. Holt, 710 S.W.2d 513, 515 (Tenn. 1986), this Court
considered whether a closed investigative file of the Memphis Police Department was
available for inspection by the media and the public under the Public Records Act. The
Police Department argued, in part, that Rule 16 protected the records from disclosure. Id.
at 517. We held that because the police department‘s investigative file was a closed file
and was not relevant to any pending or contemplated criminal action, Rule 16 was not
applicable and the investigative file was subject to disclosure. Id.

       The following year, in Appman v. Worthington, 746 S.W.2d 165, 165 (Tenn.
1987), we were presented with the issue of whether the investigative records regarding
the death of an inmate at a state correctional facility were available for inspection under
the Public Records Act to the defendants charged with the inmate‘s murder. Several
defendants, including Nicholas Todd Sutton, were indicted for the inmate‘s murder. Id.
David W. Stufflestreet was indicted as an accessory after the fact. Id. Counsel for
defendants Sutton and Stufflestreet had a subpoena issued directing that all records in the
possession of the correctional facility regarding the inmate‘s death be produced under the
Public Records Act. Id. at 165-66. After the State refused the request, the defendants
and their counsel filed a chancery court public records action to obtain the investigative
records. Id. at 166. The chancery court held that Rule 16 excepted the documents from
disclosure. Id. The Court of Appeals disagreed and reversed the trial court. In reversing
the Court of Appeals, we held that the Tennessee Rules of Criminal Procedure carry the
force of law and therefore constituted an exception to the Public Records Act. Id. at 166.
Further, we held that the requested records were the product of the investigation by the
Internal Affairs of the Department of Corrections and related to the prosecution of the
murder cases against Sutton and Stufflestreet and the other defendants in the criminal
cases arising out of the inmate‘s murder. Id. at 167. The criminal cases were ongoing;
therefore, the records, under Rule 16(a)(2), were not subject to inspection by counsel for
the defendants in the murder cases. Id. at 167.21



                        (B) a statement made by the defendant to the defendant‘s agents or
                        attorneys or statements by actual or prospective state or defense
                        witnesses made to the defendant or the defendant‘s agents or attorneys.
                ....
        21
           Effective December 11, 1985, the General Assembly amended Tennessee Code Annotated
section 10-7-504(a) to provide an exception for internal investigative records and reports of the Tennessee
Department of Corrections. Act of Dec. 5, 1985, ch. 5 § 29, 1985 (1st Ex. Sess.) Tenn. Pub. Acts 34. The
public records request in Appman was made on June 2, 1985, so it predated the effective date of the
exception.

                                                  - 14 -
       Subsequently in Ballard, we addressed the issue of whether a protective order
shields from disclosure under the Public Records Act discovery responses filed with the
clerk of a court in a civil proceeding. 924 S.W.2d at 662. The Tennessean and the
Society of Professional Journalists intervened in a civil suit between residents and owners
and operators of a life care center. Id. at 656. The intervenors requested that the trial
court rescind a blanket protective order that sealed discovery documents filed in the case
because the documents were public records. Id. Noting this Court‘s holding in Appman
that the Tennessee Rules of Criminal Procedure are encompassed within the ―state law‖
exception to the Public Records Act, this Court held the same reasoning applied to the
Tennessee Rules of Civil Procedure. Id. at 662.22 We held that the Public Records Act
did not require disclosure of records sealed by a protective order entered under Tennessee
Rule of Civil Procedure 26.03. Id.

       Following the holdings of Appman and Ballard, the Court of Appeals in Swift
considered a public records request by counsel for convicted murderer Phillip Workman.
159 S.W.3d at 568. Workman, who had been convicted of murder in Shelby County
Criminal Court, filed a petition for a writ of habeas corpus in federal district court,
collaterally attacking the result of his unsuccessful state court writ of error coram nobis
proceeding. Id. at 569. His attorney made a Public Records Act request to the Assistant
District Attorney General to inspect all documents in the possession of the District
Attorney General regarding the State‘s defense of Workman‘s petition for writ of error
coram nobis. Id. The request was denied. Id. Workman‘s attorney sued seeking
disclosure of the records. Id. Noting that the Tennessee Post-Conviction Procedure Act
and Tennessee Supreme Court Rule 28 provide that Rule 16 governs discovery in
post-conviction proceedings, the Court of Appeals held that documents covered by Rule
16(a)(2) in the possession of the District Attorney General were not public records
because they are among the class of records excepted from disclosure by state law. Id. at
575-76.23 Thus, the Swift court held that documents enumerated in Rule 16(a)(2) are not
subject to a Public Records Act request when the requested documents relate to a
criminal conviction that is being collaterally attacked. 159 S.W.3d at 576. The court
noted that the General Assembly, in adopting the Public Records Act, did not intend to
allow litigants to avoid the requirements and limitation of the Rules of Criminal
Procedure and the Rules of Civil Procedure by invoking the Public Records Act to obtain

        22
           See also Tennessean v. Tenn. Dep’t of Pers., No. M2005-02578-COA-R3-CV, 2007 WL
1241337, at *10 (Tenn. Ct. App. Apr. 27, 2007) (―The Rules of Civil Procedure are state law that may
exempt documents from the disclosure requirements of the [Public Records] Act.‖); Arnold v. City of
Chattanooga, 19 S.W.3d 779, 786 (Tenn. Ct. App. 1999) (holding that the work product doctrine
contained in the Tennessee Rules of Civil Procedure constitutes an exception to the Public Records Act).
        23
           See also Waller v. Bryan, 16 S.W.3d 770, 776-77 (Tenn. Ct. App. 1999) (holding that Rule 16,
as incorporated by the Tennessee Post-Conviction Procedure Act and Tennessee Supreme Court Rule 28,
constitutes a ―state law‖ exception to Public Records Act requests when the requested records relate to a
pending post-conviction proceeding).

                                                 - 15 -
information not otherwise available to them through discovery. Id. The fact that
Workman‘s attorney, not Workman himself, made the request did not affect the outcome,
as the court noted that the question at issue was whether the requested documents
constituted ―a public record that must be disclosed to Mr. Workman‘s lawyers or to any
other interested citizen.‖ Id. at 575 (emphasis added).

        In 2007, in Schneider, news outlets sought access to police officers‘ field
interview cards. 226 S.W.3d at 334-35. We were presented with the issue of whether the
common law provided a law enforcement investigative privilege, which operated to
exempt from disclosure governmental records that would otherwise be accessible under
the Public Records Act. Id. at 334. We held there was no law enforcement privilege in
Tennessee but remanded the case to the trial court to determine whether any of the police
department records were part of a pending, open, or ongoing criminal investigation and
therefore exempt from disclosure. Id. We noted that the governmental entity had failed
to show whether any of the field interview cards were exempt from disclosure under Rule
16(a)(2) because the cards were part of an ongoing criminal investigation. Id. at 345. As
we pointed out, ―the City‘s failure even to review the field interview cards for the
purpose of identifying those cards or portions of cards containing information relevant to
an ongoing criminal investigation [was] inexplicable, given that these cards would clearly
have been exempt from disclosure under Rule 16(a)(2) and this Court‘s decision in
Appman.‖ Id. We noted that ―harmful and irreversible consequences could potentially
result from disclosing files that are involved in a pending criminal investigation.‖ Id. at
345-46.

        In this case, we must determine whether the Public Records Act applies to allow
public access to investigative records that arise out of and are part of a criminal
investigation resulting in a pending prosecution, are not the work product of law
enforcement under Rule 16(a)(2), were gathered by law enforcement from other sources
in their investigation of the case, and are requested by entities that are not parties to the
pending criminal case.

       We hold that Metro is not required to disclose the requested investigative records
because the records come within the Public Records Act state law exception. As we held
in Appman and again noted in Ballard, the Rules of Criminal Procedure constitute state
law exceptions to the Public Records Act. Rule 16, as state law, controls the release of
these records and provides for access to these records only to the parties to the criminal
case—the State and the defendant. There is no provision in Rule 16 for release of
discovery materials to the public. This case raises the same concerns that counseled in
favor of our remand to the trial court in Schneider—the ―harmful and irreversible
consequences [that] could potentially result from disclosing files that are involved in a
pending criminal investigation.‖ Schneider, 226 S.W.3d at 345-46. As one recent article
notes:


                                           - 16 -
             The pretrial criminal discovery process involves the
             reciprocal exchange of materials that the prosecution will use
             in attempting to secure a conviction and the information the
             defense will use in attempting to achieve an acquittal. The
             material exchanged includes information that may or may not
             eventually be submitted as evidence at trial or as part of some
             other adjudicative action.
             ...
             Because of their inflammatory and sensitive nature, many of
             the records made available to the public as a result of the
             criminal discovery process would likely implicate the fair
             trial rights of a defendant as protected by the Sixth
             Amendment to the Constitution and the common law,
             statutory, and constitutional privacy interests of any third
             parties involved. When made available to a prospective jury
             pool, discovery materials could impair a defendant‘s ability to
             receive a fair trial. Discovery records also often contain
             personal information, such as physical descriptions,
             addresses, phone numbers, birthdates and social security
             numbers of witnesses, investigators, and victims, potentially
             implicating the privacy interests of numerous individuals both
             directly and indirectly involved in a criminal case.
Brian Pafundi, Public Access to Criminal Discovery Records: A Look Behind the Curtain
of the Criminal Justice System, 21 U. Fla. J.L. & Pub. Pol‘y 227, 232-33 (2010)
(footnotes omitted).

       Rule 16 of the Tennessee Rules of Criminal Procedure minimizes these risks by
limiting access to discovery materials to the State and the defendant. If Rule 16 did not
function as an exception to the Act, a defendant would have no reason to seek discovery
under Rule 16, but would file a public records request and obtain the entire police
investigative file, which could include more information than the defendant could obtain
under Rule 16. Or if the media could make a public records request and obtain the
investigative files, then the defendant and potential jurors could learn about the State‘s
case against the defendant by reading a newspaper or watching a television news
broadcast. This absurd result was not intended by the Legislature and would have a
negative impact on a police department‘s ability to investigate criminal activity and a
defendant‘s ability to obtain a fair trial.

       Our holding finds support in a decision of the Supreme Court of North Carolina
and in our own analogous rules of statutory construction. In Piedmont Publishing Co. v.
City of Winston-Salem, 434 S.E.2d 176, 176-77 (N.C. 1993), a newspaper sought, under

                                          - 17 -
the North Carolina Public Records Act, to inspect, examine, and obtain copies of
recorded communications between two police officers and the police communications
center during an investigation into the shooting of one of the officers. The Supreme
Court of North Carolina affirmed the trial court‘s denial of the newspaper‘s request. Id.
at 178. The majority opinion noted that the records sought ―were unquestionably
gathered by the Winston-Salem Police Department in the course of a criminal
investigation and are part of the State‘s file in a pending criminal action.‖ Id. at 177.
The majority next noted that the North Carolina criminal discovery statute, like
Tennessee Rule of Criminal Procedure 16, ―provides for discovery, only by the
defendant, of materials in the possession of the State for use in a criminal action.‖ Id.
The majority next acknowledged the newspaper‘s reliance on the North Carolina Public
Records Act and agreed that ―with nothing else appearing,‖ the recordings the newspaper
sought would be ―public records‖ and ―subject to inspection and copying by the
[newspaper].‖ Id. The majority of the court concluded, however, that ―[i]n this case
something else does appear,‖ namely the criminal discovery statute. Id. The majority of
the court explained:

             Article 48 of Chapter 15A of the General Statutes provides
             for discovery in criminal actions. If the Public Records Act
             applies to information the State procures for use in a criminal
             action, there would be no need for Article 48. A criminal
             defendant could obtain much more extensive discovery under
             the Public Records Act. It is illogical to assume that the
             General Assembly would preclude a criminal defendant from
             obtaining certain investigatory information pursuant to the
             criminal discovery statutes while at the same time mandating
             the release of this information to the defendant, as well as the
             media and general public, under the Public Records Act.
             If we were to adopt the position advocated by the plaintiffs,
             that Chapter 132 applies in this case, the files of every district
             attorney in the state could be subject to release to the public.
             Among the matters that would have to be released would be
             the names of confidential informants, the names of
             undercover agents, and the names of people who had been
             investigated for the crime but were not charged. We do not
             believe the General Assembly intended this result.
Id. at 177. The majority of the court then concluded:
             One canon of construction is that when one statute deals with
             a particular subject matter in detail, and another statute deals
             with the same subject matter in general and comprehensive
             terms, the more specific statute will be construed as

                                           - 18 -
                 controlling. Article 48 deals specifically with the disclosure
                 of criminal investigative files as opposed to the more general
                 provisions of Chapter 132. We hold that it governs in this
                 case and there is no provision in it for discovery by anyone
                 other than the State or the defendant.
Id. at 177-78.
       In Piedmont, the three dissenting justices opined that the North Carolina Public
Records Act controlled because no other statute excepted records maintained by the city
police departments from its mandate. Id. at 179. However, this criticism is not
applicable to our holding. In contrast to the North Carolina Public Records Act, our Act
includes a general catch-all exception from disclosure where provided by other state
laws, and Rule 16 constitutes such other state law.
        Like North Carolina law, Tennessee law regarding statutory construction provides
that the more specific of two conflicting statutory provisions controls, see Graham v.
Caples, 325 S.W.3d 578, 582 (Tenn. 2010), and that courts are to avoid a construction
that leads to absurd results, see Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 527 (Tenn.
2010). And, like North Carolina, Tennessee has a specific rule that deals with discovery
and disclosure in ongoing criminal proceedings. Rule 16 deals specifically with the
discovery and disclosure of criminal investigative materials during a pending criminal
proceeding; whereas the Public Records Act deals with access to public records. Rule 16
is the more specific provision and controls the discovery and disclosure of materials in a
criminal case to the exclusion of the Public Records Act. Because Rule 16 does not
provide for disclosure to a third party of materials subject to discovery between the State
and a defendant during the pendency of the criminal case or any collateral challenges to
the criminal conviction, the Petitioners cannot gain access to these materials under the
Public Records Act, even though the materials may fall outside the substantive scope of
Rule 16(a)(2).
       The dissenting justice disagrees with the Court‘s interpretation of Rule 16 and
incorrectly states that the basis for the Court‘s holding is Rule 16(a)(2). However, a fair
reading of the Court‘s opinion clearly indicates that the Court based its decision on the
state law provision of the Public Records Act, Tennessee Code Annotated section
10-7-503(a)(2)(A), Tennessee Rules of Criminal Procedure 16(a)(1) and 16(b)(1), and
previous court decisions. The dissenting justice, in a thinly disguised effort to stir up
controversy and garner public attention, argues that the Court has created a ―public policy
exception‖ to the Public Records Act that only the General Assembly is authorized to
enact. This is pure fabrication—there is no factual or legal basis for this assertion. Even
a cursory review shows that the Court‘s decision is based on the legislatively-created
state law exception to the Public Records Act, Tennessee Code Annotated
§ 10-7-503(a)(2)(A). The dissenting justice concedes that exceptions to disclosure may
be found in the rules of court, including Rule 16 of the Tennessee Rules of Criminal

                                             - 19 -
Procedure, pursuant to this statutory provision. The ill-conceived result advocated by the
dissent would have profound adverse consequences for the criminal justice system. It
would potentially compromise criminal investigations, prevent defendants from having
fair trials, and further victimize crime victims. The Court‘s decision, unlike the dissent,
applies the law enacted by the Legislature and protects the integrity of the criminal justice
system.

                              D. Protection of the Victim’s Rights
        Ms. Doe intervened in this action to prevent the release of the police investigative
file and expressed a specific concern over the Petitioners‘ request to obtain the video of
the alleged assault, a surveillance video that includes her image, and any photographs of
her taken during and immediately after the alleged assault. Our ruling today protects Ms.
Doe‘s privacy concerns by shielding all of the investigative records from disclosure
during the pendency of the criminal proceedings and any collateral challenges to any
convictions.24 At the conclusion of the criminal proceedings, Tennessee Code Annotated
section 10-7-504(q)(1) grants protection to Ms. Doe by providing that when a defendant
has plead guilty or been convicted of and sentenced for a sexual offense or violent sexual
offense specified in Tennessee Code Annotated section 40-39-202, the following
information is confidential and shall not be disclosed: the victim‘s name; home, work and
email addresses; telephone numbers; social security number; and any photographic or
video depiction of the victim. Ms. Doe may waive these protections, but otherwise is not
required to take any affirmative action. The General Assembly wisely enacted this
exception to the Public Records Act to protect the release of a victim‘s private
information and any photographic or video depictions without the necessity of a court
proceeding.
                                          III. Conclusion
       The media plays an important and necessary role in holding government officials
accountable. Yet, the General Assembly has rightly recognized that there must be
exceptions to the public‘s right to obtain government records and, in doing so, has
provided that the media‘s role must yield to the need to protect the rights of defendants
accused of crimes and the integrity of the criminal justice system during the pendency of
criminal cases and any collateral challenges to criminal convictions. Under the facts of
this case, Rule 16 governs the disclosure of information, and only the defendants, not the
public, may receive information contained in the police investigative files. We hold that,
based on Rule 16, the Petitioners have no right to the requested information during the
pendency of the criminal cases and any collateral challenges to any convictions. Our


        24
           The dissenting justice expresses concern for Ms. Doe and her right to be treated with ―dignity
and compassion,‖ Tenn. Code Ann. § 40-38-102a)(1), yet would throw open the police department‘s
investigative records for all to see.

                                                 - 20 -
decision today and the provisions of Tennessee Code Annotated section 10-7-504(q)(1)
protects Ms. Doe‘s privacy concerns.
       The judgment of the Court of Appeals is affirmed on other grounds. Costs are
taxed to the Petitioners, The Tennessean, Associated Press, Chattanooga Times Free
Press, Knoxville News Sentinel, Tennessee Associated Press Broadcasters, Tennessee
Coalition for Open Government, Inc., The Commercial Appeal, WBIR-TV Channel Ten,
WSMV-TV Channel Four, WTVF-TV, News Channel 5 Network, LLC, and WZTV Fox
17, and their surety, for which execution may issue if necessary.




                                      _________________________________
                                      SHARON G. LEE, CHIEF JUSTICE




                                       - 21 -